MEMORANDUM DECISION
                                                                                     FILED
Pursuant to Ind. Appellate Rule 65(D),                                         May 04 2016, 5:40 am
this Memorandum Decision shall not be                                                CLERK
regarded as precedent or cited before any                                       Indiana Supreme Court
                                                                                   Court of Appeals
court except for the purpose of establishing                                         and Tax Court


the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Stanley L. Campbell                                     Gregory F. Zoeller
Fort Wayne, Indiana                                     Attorney General of Indiana

                                                        Lyubov Gore
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Abiodun O. Bratton,                                     May 4, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        02A03-1509-CR-1385
        v.                                              Appeal from the Allen Superior
                                                        Court
State of Indiana,                                       The Honorable Wendy W. Davis,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        02D06-1503-F6-251



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1509-CR-1385 | May 4, 2016               Page 1 of 6
[1]   Abiodun Bratton was convicted of two counts of Level 6 felony residential

      entry, 1 one count of Level 6 felony resisting law enforcement, 2 and two counts

      of Class B misdemeanor battery. 3 The court imposed an aggregate sentence of

      3.5 years. Bratton argues that his sentence is inappropriate in light of his

      character and offense. We affirm.


                                     Facts and Procedural History
[2]   On the evening of March 17, 2015, Bratton smoked synthetic marijuana. He

      then entered the home of D.W., who did not know Bratton. D.W. was

      frightened and told Bratton to leave, but he refused. Bratton told D.W. he was

      being chased by someone and asked her to call the police, but when D.W. tried

      to call the police, Bratton grabbed her phone, hit D.W. in the face, and ran

      from the house with her phone.


[3]   A few moments later, Bratton knocked on the door of D.P.’s home. D.P.

      mistook Bratton for her brother and opened the door. Bratton pushed his way

      into the house, locked the door behind him, and announced the police were

      after him. D.P.’s children were scared, causing them to scream and cry. D.P.

      and Bratton struggled physically, causing D.P. pain, and D.P. was afraid




      1
          Ind. Code § 35-43-2-1.5 (2014).
      2
          Ind. Code § 35-44.1-3-1 (2014).
      3
          Ind. Code § 35-42-2-1 (2014).


      Court of Appeals of Indiana | Memorandum Decision 02A03-1509-CR-1385 | May 4, 2016   Page 2 of 6
      because she thought Bratton wanted to hurt her. Bratton took D.P.’s cell

      phone, and she convinced him to leave.


[4]   When officers apprehended Bratton a short time later, he was yelling and acting

      mentally unstable. Officers placed Bratton in the back of a police car, but he

      refused to put his legs and feet inside the car so the door could be closed.

      Bratton then forced his way out of the car and stood up. His sudden action

      caused one officer to hit his knee on the curb, resulting in an abrasion, pain, and

      swelling of that knee.


[5]   The State charged Bratton with two counts of Level 6 felony residential entry,

      one count of Level 6 felony resisting law enforcement, and two counts of Class

      B misdemeanor battery based on his touching D.W. and D.P. Bratton pled

      guilty to those crimes. The trial court found aggravators in Bratton’s criminal

      history that involved firearms and drug trafficking, and in his failure to be

      rehabilitated by prior punishments. The trial court found Bratton’s guilty plea

      as a mitigator. The court then imposed sentences of two years for each

      residential entry, 180 days for each battery, and 1.5 years for resisting law

      enforcement. The court ordered the four sentences for residential entry and

      battery served concurrently and the sentence for resisting law enforcement

      served consecutive to those for an aggregate sentence of 3.5 years.


                                     Discussion and Decision
[6]   Bratton asks that we revise his sentence. We may grant his request if, “after

      due consideration of the trial court’s decision, the Court finds that the sentence

      Court of Appeals of Indiana | Memorandum Decision 02A03-1509-CR-1385 | May 4, 2016   Page 3 of 6
      is inappropriate in light of the nature of the offense and the character of the

      offender.” Ind. Appellate Rule 7(B). We give considerable deference to a trial

      court’s sentencing decision, and its decision should be affirmed “unless

      overcome by compelling evidence portraying in a positive light the nature of the

      offense (such as accompanied by restraint, regard, and lack of brutality) and the

      defendant’s character (such as substantial virtuous traits or persistent examples

      of good character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015). The

      appellant bears the burden of demonstrating his sentence is inappropriate.

      Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).


[7]   When considering the nature of the offense, the advisory sentence is the starting

      point to determine the appropriateness of a sentence. Anglemyer v. State, 868
N.E.2d 482, 494 (Ind. 2007), clarified on reh’g 878 N.E.2d 218 (Ind. 2007). To

      determine the appropriateness of a deviation from the advisory sentence, we

      consider “whether there is anything more or less egregious about the offense

      committed by the defendant that makes it different from the ‘typical’ offense

      accounted for by the legislature when it set the advisory sentence.” Johnson v.

      State, 986 N.E.2d 852, 856 (Ind. Ct. App. 2013).


[8]   Bratton pled guilty to three Level 6 felonies and two Class B misdemeanors.

      “A person who commits a Level 6 felony (for a crime committed after June 30,

      2014) shall be imprisoned for a fixed term of between six (6) months and two

      and one-half years, with the advisory sentence being one (1) year.” Ind. Code §

      35-50-2-7 (2014). “A person who commits a Class B misdemeanor shall be

      imprisoned for a fixed term of not more than one hundred eighty (180) days.”

      Court of Appeals of Indiana | Memorandum Decision 02A03-1509-CR-1385 | May 4, 2016   Page 4 of 6
       Ind. Code § 35-50-3-3 (1977). In light of the range of sentences Bratton could

       have received, 4 we see nothing inappropriate about his 3.5-year sentence.


[9]    Bratton voluntarily consumed an illegal drug to which he admitted being

       addicted and which caused him to become paranoid and mentally unstable. He

       then entered two separate residences, battering a woman inside each of those

       homes. In one of the homes, two young children screamed and cried as they

       watched Bratton attack their mother and, thereafter, they had trouble sleeping

       because they were afraid someone would break into their house. As Bratton left

       each of those homes, he took the occupant’s cell phone with him. The third

       person Bratton injured physically was a police officer. Bratton had already

       been placed into the police car, but he shoved his way out of the car, knocking

       the officer down in the process and causing injury to his knee. As Bratton’s five

       convictions resulted in physical injury to three adults and negatively impacted

       two children, we find nothing inappropriate about a 3.5-year sentence.


[10]   To assess Bratton’s character, one relevant fact we consider is Bratton’s

       criminal history. See Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct. App.

       2007). The significance of criminal history varies based on the gravity, nature,

       and number of prior offenses in relation to the current offense. Id. Bratton’s




       4
        Because felony resisting law enforcement is a “crime of violence,” Ind. Code § 35-50-1-2(a)(16), the total
       consecutive term of imprisonment that Bratton could have received was not limited to the four years
       provided by Ind. Code § 35-50-1-2(d)(1). See Ind. Code § 35-50-1-2(c) (explaining consecutive sentences for
       “felony convictions arising out of an episode of criminal conduct shall not exceed the period described in
       subsection (d),” “except for crimes of violence”) (emphasis added).

       Court of Appeals of Indiana | Memorandum Decision 02A03-1509-CR-1385 | May 4, 2016                Page 5 of 6
       criminal history includes two convictions -- a misdemeanor for driving without

       a license, and a federal felony for possessing a firearm while drug trafficking.

       During the three years of supervised release Bratton received for the felony, the

       court first had to modify his release to require community service because

       Bratton had not obtained employment. Then, eighteen months later, the court

       revoked his release and ordered Bratton back to prison for five months. Despite

       having completed substance abuse treatment in jail in 2005 and recognizing his

       addiction to synthetic marijuana, Bratton admittedly used that drug daily from

       2009 until 2015, without seeking assistance to quit. These facts do not suggest a

       3.5 year sentence is inappropriate for Bratton’s character.


                                                 Conclusion
[11]   Bratton has not demonstrated that his sentence is inappropriate in light of his

       character and offense. Accordingly, we affirm his cumulative 3.5 year sentence

       for three Level 6 felonies and two Class B misdemeanors.


[12]   Affirmed.


       Baker, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1509-CR-1385 | May 4, 2016   Page 6 of 6